NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WALTER LOPEZ-NAVARRO,                           No.    16-72459

                Petitioner,                     Agency No. A092-358-227

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**


Before: RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges

      Walter Lopez-Navarro, a native and citizen of Argentina, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Najmabadi v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion in denying Lopez-Navarro’s third

motion to reopen as untimely and number-barred where the motion was filed more

than three years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and where

he failed to establish any of the regulatory exceptions to the time and number

limitations for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3).

      We lack jurisdiction to review Lopez-Navarro’s challenge to the BIA’s

decision not to reopen sua sponte where he fails to establish any legal or

constitutional errors behind the decision. See Bonilla v. Lynch, 840 F.3d 575, 588

(9th Cir. 2016) (“[T]his court has jurisdiction to review Board decisions denying

sua sponte reopening for the limited purpose of reviewing the reasoning behind the

decisions for legal or constitutional error.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                16-72459